DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 8, 2020 has been considered by the examiner.
Drawings
The drawings are objected to because drawings 1-5 are unclear and there is extra stippling in the drawings, the lines are not dark and solid, the reference numbers and additional type and lettering is not legible.  As an example, all the numbers are unclear in Figs. 2a-4b.  In addition, there is labeled a Fig. 2b, however, there is no Fig. 2b presented.  The applicant has provided replacement drawings on October 6, 2020, however, there are multiple sets of Fig. 1 and Fig. 5, these need to be corrected as to which drawings are the replacement drawings and which ones are marked up as it is unclear as to which drawings are the replacement drawings.  The examiner also notes that the drawings are extraneous numbering and lettering, such as the lettering in Fig. 5 and that it is unclear as to what is being shown in the Fig. 5 as there are multiple drawings with no reference numbers or explanation of what is being shown.  The applicant should label each of the Figures in Fig. 1 and Fig. 5, such as Fig. 1a, 1b, 1c, Fig. 5a, 5b, 5c (as there are three figures in each figure) and the specification needs to be amended to reflect these change.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a hydraulic accelerator within a hydraulic drive system having a funnel; a plurality of bottom blades coupled along the bottom rod within the funnel; a middle bearing seat tube having the first set of one or more bearings and a second set of one or more bearings equally spaced along a length of the middle bearing seat tube; a top rod having a lower end within the second set of one or more bearings within a middle bearing seat tube and an upper end coupled to a center sun gear within a planetary gear assembly; a plurality of top blades having an inner side coupled along the middle bearing seat tube within the funnel, the plurality of top blades also being .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 6,327,994 to Labrador teaches a series of turbine style blades, but lacks a teaching of a bearing and planetary arrangement as claimed in the claims of the subject application.
U.S. Publication No. 2014/0241855 to Han teaches a series of turbine devices attached to a planetary gear, but lacks a teaching of a funnel having to sets of blades.
Chinese Patent No. CN112253381 to Gao teaches a series of blades attached to a planetary gear, but lacks a teaching of a hydraulic accelerator with a funnel.
European Patent No. EP2672148 to Richards and European Patent No. EP2508754 to Reimers et al. both teach a planetary gear used in a turbine.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655